826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jasper Warlick PEARSALL, Defendant-Appellant.
No. 87-3171
United States Court of Appeals, Sixth Circuit.
August 25, 1987.
ORDER

1
Before RALPH B. GUY, Jr., and BOGGS, Circuit Judges, and SUHRHEINRICH, District Judge.*


2
The defendant pleaded guilty to one count of conspiracy to distribute cocaine, 21 U.S.C. Sec. 846, and was sentenced to five (5) years imprisonment plus four (4) years of supervised release.  He appeals from the imposition of the four (4) year term.  The government now moves to remand the case to the district court for resentencing on grounds that the mandatory minimum sentences and terms of supervised release required by the Anti-Drug Abuse Act of 1986, Pub. L. No. 99-570, 100 Stat. 3207 (1986) do not apply to convictions pursuant to 21 U.S.C. Sec. 846.  The defendant has informed the Court that he does not oppose the motion.


3
Upon consideration,


4
It is ORDERED that the motion for remand is granted.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation